Citation Nr: 1412020	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for major depressive disorder with panic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this matter is with the RO in Denver, Colorado.  

In October 2009, the Board remanded the claim for the scheduling of a hearing.  In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver RO.  In July 2010, the Board remanded the claim for additional development.  

In January 2013, the Board assigned a 50 percent rating, but not higher, for the Veteran's psychiatric disability for the entire appeal period at issue.  The Veteran appealed to the Court of Appeals for Veterans Claims that portion of the January 2013 Board decision which denied a rating in excess of 50 percent.  Pursuant to a December 2013 Joint Motion for Partial Remand, the Court vacated that part of the Board decision which denied the claim of entitlement to an initial rating in excess of 50 percent for major depressive disorder with panic disorder and remanded the claim to the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran was last provided a VA examination to assess her service-connected major depressive disorder with panic disorder in November 2010, more than three years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Additionally, VA outpatient treatment reports dated through December 2010 are associated with the claims file and show treatment for the a psychiatric disability.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after December 2010.  Any other records identified by the Veteran should also be obtained.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected major depressive disorder with panic disorder.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss in detail the current symptoms due to the mental disorder and the level of occupational and social impairment caused by the mental disorder.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

